   Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 1 of 80 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

MONUMENT PEAK VENTURES, LLC,

                Plaintiff,
                                                  CIVIL ACTION NO.
        v.

BOSCH SECURITY SYSTEMS, LLC,
ROBERT BOSCH LLC, and ROBERT                       JURY TRIAL REQUESTED
BOSCH GMBH,

                Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Monument Peak Ventures, LLC (“MPV”), by and through the undersigned

counsel, hereby brings this action and makes the following allegations of patent infringement

relating to U.S. Patent Nos. 6,282,317 (the “’317 Patent”), 6,654,506 (the “’506 Patent”),

6,654,507 (the “’507 Patent”), and 7,035,461 (the “’461 Patent”) (collectively the “Asserted

Patents”) against Bosch Security Systems, LLC (“Bosch Security”), Robert Bosch LLC (“Bosch

LLC”), and Robert Bosch GmbH (“Bosch GmbH”) (collectively, “Defendants” or “Bosch”) and

alleges as follows upon actual knowledge with respect to itself and its own acts, and upon

information and belief as to all other matters:

                                         THE PARTIES

1. Plaintiff MPV is a Texas limited liability company with its principal place of business in Plano,

   Texas.

2. Defendant Bosch Security is a limited liability company organized and existing under the laws

   of the State of Delaware.




MPV’s Original Complaint
   Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 2 of 80 PageID #: 2




3. Bosch Security has its principal place of business at 130 Perinton Parkway, Fairport, New York

   14450.

4. Bosch Security was formerly known as Bosch Security Systems, Inc.

5. Bosch Security Systems, Inc. was a corporation organized and existing under the laws of the

   State of Delaware.

6. Bosch Security Systems, Inc. had its principal place of business at 130 Perinton Parkway,

   Fairport, New York 14450.

7. Bosch Security is the successor-in-interest to Bosch Security Systems, Inc.

8. Bosch Security was formed in Delaware on January 31, 2020.

9. The organizational structure of Bosch Security Systems, Inc. was converted from one form

   (corporation) to another (limited liability company) on or before January 31, 2020.

10. Upon information and belief, Bosch Security has assumed all of the liabilities of Bosch

   Security Systems, Inc.

11. Bosch Security is a wholly-owned subsidiary of Bosch GmbH.

12. Defendant Bosch LLC is a limited liability company organized and existing under the laws of

   the State of Delaware.

13. Bosch LLC has its principal place of business at 38000 Hills Tech Drive, Farmington Hills,

   Michigan 48331.

14. Bosch LLC is a wholly owned subsidiary of Bosch GmbH.

15. Defendant Bosch GmbH is a Gesellschaft mit beschränkter Haftung (German limited liability

   company) organized and existing under the laws of Germany.




MPV’s Original Complaint                                                                  Page 2
   Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 3 of 80 PageID #: 3




16. Defendant Bosch GmbH has its principal place of business at Robert-Bosch-Platz 1, 70839

   Gerlingen-Schillerhöhe, Baden-Wuerttemberg, Germany.

                                 JURISDICTION AND VENUE

17. This Court has exclusive subject matter jurisdiction over this case pursuant to 28 U.S.C. §§

   1331 and 1338(a) on the grounds that this action arises under the Patent Laws of the United

   States, 35 U.S.C. § 1 et seq., including, without limitation, 35 U.S.C. §§ 271, 281, 284, and

   285.

18. This Court has both general and specific personal jurisdiction over Bosch Security because

   Bosch Security is a Delaware LLC that has committed acts within this District giving rise to

   this action and has established minimum contacts with this forum such that the exercise of

   jurisdiction over Bosch Security would not offend traditional notions of fair play and

   substantial justice. Bosch Security, directly and through subsidiaries and intermediaries

   (including distributors, retailers, franchisees and others), has committed and, with respect to

   the ’507 Patent and ’461 Patent, continues to commit acts of infringement in this District by,

   among other things, making, using, testing, selling, importing, and/or offering for sale products

   that infringe the Asserted Patents.

19. Bosch Security resides within this district.

20. Bosch Security transacts business within this District.

21. Bosch Security has committed and, with respect to the ’507 Patent and ’461 Patent, continues

   to commit acts of direct and indirect infringement within this district as alleged herein.

22. Venue is proper in this district with respect to Bosch Security pursuant to 28 U.S.C. § 1391(b)-

   (c) or 28 U.S.C. § 1400(b).




MPV’s Original Complaint                                                                        Page 3
   Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 4 of 80 PageID #: 4




23. This Court has both general and specific personal jurisdiction over Bosch LLC because Bosch

   LLC is a Delaware LLC that has committed acts within this District giving rise to this action

   and has established minimum contacts with this forum such that the exercise of jurisdiction

   over Bosch LLC would not offend traditional notions of fair play and substantial justice. Bosch

   LLC, directly and through subsidiaries and intermediaries (including distributors, retailers,

   franchisees and others), has committed and, with respect to the ’507 Patent and ’461 Patent,

   continues to commit acts of infringement in this District by, among other things, making, using,

   testing, selling, importing, and/or offering for sale products that infringe the Asserted Patents.

24. Bosch LLC resides within this district.

25. Bosch LLC transacts business within this District.

26. Bosch LLC has committed and, with respect to the ’507 Patent and ’461 Patent, continues to

   commit acts of direct and indirect infringement within this district as alleged herein.

27. Venue is proper in this district with respect to Bosch LLC pursuant to 28 U.S.C. § 1391(b)-(c)

   or 28 U.S.C. § 1400(b).

28. This Court has both general and specific personal jurisdiction over Bosch GmbH because

   Bosch GmbH has committed acts within this District giving rise to this action and has

   established minimum contacts with this forum such that the exercise of jurisdiction over Bosch

   GmbH would not offend traditional notions of fair play and substantial justice. Bosch GmbH,

   directly and through subsidiaries (including at least Bosch Security and Bosch LLC) and

   intermediaries (including distributors, retailers, franchisees and others), has committed and,

   with respect to the ’507 Patent and ’461 Patent, continues to commit acts of infringement in




MPV’s Original Complaint                                                                     Page 4
   Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 5 of 80 PageID #: 5




   this District by, among other things, making, using, testing, selling, importing, and/or offering

   for sale products that infringe the Asserted Patents.

29. Bosch GmbH is a foreign entity.

30. Bosch GmbH transacts business within this District.

31. Bosch GmbH, at least through its subsidiaries Bosch Security and Bosch LLC, transacts

   business within this District.

32. Bosch GmbH has committed and, with respect to the ’507 Patent and ’461 Patent, continues to

   commit acts of direct and indirect infringement within this district as alleged herein.

33. Bosch GmbH, at least through its subsidiaries Bosch Security and Bosch LLC, has committed

   and, with respect to the ’507 Patent and ’461 Patent, continues to commit acts of direct and

   indirect infringement within this district as alleged herein.

34. Venue is proper in this district with respect to Bosch GmbH pursuant to 28 U.S.C. § 1391(b)-

   (c) or 28 U.S.C. § 1400(b).



                                    FACTUAL BACKGROUND

35. The Asserted Patents claim inventions born from the ingenuity of the Eastman Kodak

   Company (“Kodak”), an iconic American imaging technology company that dates back to the

   late 1800s.

36. The first model of a Kodak camera was released in 1888.




MPV’s Original Complaint                                                                     Page 5
   Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 6 of 80 PageID #: 6




37. In 1935 Kodak introduced “Kodachrome,” a color reversal stock for movie and slide film.

38. In 1963 Kodak introduced the Instamatic camera, an easy-to-load point-and-shoot camera.




39. By 1976 Kodak was responsible for 90% of the photographic film and 85% of the cameras

   sold in the United States.

40. At the peak of its domination of the camera industry, Kodak invented the first self-contained

   digital camera in 1975.




MPV’s Original Complaint                                                                  Page 6
   Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 7 of 80 PageID #: 7




41. By 1986 Kodak had created the first megapixel sensor that was capable of recording 1,400,000

   pixels.

42. While innovating in the digital imaging space Kodak developed an immense patent portfolio

   and extensively licensed its technology in the space.

43. In 2010, Kodak received $838,000,000 in patent licensing revenue.

44. As part of a reorganization of its business, Kodak sold many of its patents to some of the

   biggest names in technology that included Google, Facebook, Amazon, Microsoft, Samsung,

   Adobe Systems, HTC and others for $525,000,000.

45. While scores of digital imaging companies have paid to license the Kodak patent portfolio

   owned by MPV, Bosch, without justification, has refused to do so.

                                  NATURE OF THE ACTION

46. MPV is the owner by assignment of all right, title and interest in and to the ’317 Patent, the

   ’506 Patent, the ’507 Patent, and the’461 Patent.

47. This is an action for patent infringement.




MPV’s Original Complaint                                                                   Page 7
   Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 8 of 80 PageID #: 8




48. MPV alleges that Bosch has infringed the ’317 Patent and the ’506 Patent, and has infringed

   and continues to infringe the ’507 Patent and the ’461 Patent.

49. A true and correct copy of the ’317 Patent is attached hereto as Exhibit A.

50. The U.S. Patent and Trademark Office ("Patent Office") granted the ’317 Patent on August 28,

   2001, after a full and fair examination.

51. The ’317 Patent is valid and enforceable.

52. A true and correct copy of the ’506 Patent is attached hereto as Exhibit B.

53. The Patent Office granted the ’506 Patent on November 25, 2003, after a full and fair

   examination.

54. The ’506 Patent is valid and enforceable.

55. A true and correct copy of the ’507 Patent is attached hereto as Exhibit C.

56. The Patent Office granted the ’507 Patent on November 25, 2003, after a full and fair

   examination.

57. The ’507 Patent is valid and enforceable.

58. A true and correct copy of the ’461 Patent is attached hereto as Exhibit D.

59. The Patent Office granted the ’461 Patent on April 25, 2006, after a full and fair examination.

60. The ’461 Patent is valid and enforceable.

61. On or about February 20, 2018, MPV, a technology licensing company, first contacted Bosch

   regarding the Asserted Patents and other patents in the portfolio. MPV’s communications

   highlighted that Bosch would benefit from a license to the portfolio and expressed its

   willingness to offer Bosch a license to the iconic Kodak portfolio outside of litigation.




MPV’s Original Complaint                                                                       Page 8
   Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 9 of 80 PageID #: 9




62. Since MPV acquired the Kodak portfolio it has successfully licensed several companies

   without resorting to litigation and has successfully licensed during litigation when required.

63. Consistent with MPV’s overall strategy to use litigation only as a last resort, from February

   2018 through August 2018, MPV and Bosch had numerous communications and several

   meetings, but Bosch was unwilling to license the Asserted Patents.

64. On or about February 20, 2018, MPV informed Bosch of its infringement through a data room

   that included a full list of all patents owned by MPV and evidence of use presentations detailing

   Bosch’s infringement of ten (10) MPV patents, including the Asserted Patents. The data room

   was accessible to Bosch for at least six months.

65. When it became clear that Bosch was unwilling to take a license, MPV decided to file suit on

   a subset of the MPV patents infringed by Bosch.

66. On August 28, 2018, MPV filed suit against Bosch Security Systems, Inc., the predecessor-in-

   interest to Defendant Bosch Security, for infringement of the ’317 Patent, the ’506 Patent, the

   ’507 Patent, the ’461 Patent and US Patent No. 7,148,908 (the “First MPV-Bosch Action”).

67. As of the filing of the First MPV-Bosch Action, the data room was still available to Bosch.

68. Shortly after the filing of the First MPV-Bosch Action, Bosch indicated that it would be willing

   to discuss licensing of MPV’s portfolio, including the Asserted Patents. Relying on Bosch’s

   representations, MPV dismissed the First MPV-Bosch Action, without prejudice, and entered

   into discussions with Bosch. Those discussions proved fruitless for lack of Bosch participating

   in good faith.

   Bosch then threatened MPV with Inter Partes Reviews (“IPRs”) against its patents unless MPV

   granted rights to Bosch for free. On information and belief, Bosch never intended to take a




MPV’s Original Complaint                                                                     Page 9
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 10 of 80 PageID #: 10




   license to MPV’s patents, and instead induced MPV to dismiss its litigation so that Bosch could

   institute a plan to hold MPV up for free rights to MPV’s patents with a one-way threat of IPRs.

   MPV did not grant Bosch the requested free rights to its patents.

69. In Case IPR 2019-01472, the Patent Trial and Appeal Board (“PTAB”) has instituted IPR with

   respect to claims 1-4, 6, 18-23, 25 and 37 of the ’317 Patent.

70. In Case IPR 2019-01472, Defendant Bosch LLC is the Petitioner and Defendants Bosch LLC,

   Bosch Security (as successor-in-interest to Bosch Security Systems, Inc.) and Defendant Bosch

   GmbH are named as real parties in interest.

71. Bosch did not seek review of claim 5 of the ’317 patent in Case IPR 2019-01472, and

   accordingly claim 5 of the ’317 Patent remains unaffected by any outcome in Case IPR 2019-

   01472.

72. MPV asserts herein that Defendants infringe claim 5 of the ’317 Patent.

73. Defendants can no longer petition for IPR of claim 5 of the ’317 Patent.

74. In Case IPR 2019-01474, the PTAB has instituted IPR with respect to claims 9-11, 20-22, 31-

   33, and 42-44 of the ’506 Patent.

75. In Case IPR 2019-01474, Defendant Bosch LLC is the Petitioner and Defendants Bosch LLC,

   Bosch Security (as successor-in-interest to Bosch Security Systems, Inc.) and Defendant Bosch

   GmbH are named as real parties in interest.

76. Bosch did not seek review of claim 12 of the ’506 patent in Case IPR 2019-01474, and

   accordingly claim 12 of the ’506 Patent remains unaffected by any outcome in Case IPR 2019-

   01474.

77. MPV asserts herein that Defendants infringe claim 12 of the ’506 Patent.




MPV’s Original Complaint                                                                 Page 10
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 11 of 80 PageID #: 11




78. Defendants can no longer petition for IPR of claim 12 of the ’506 Patent.

79. In Case IPR 2019-01473, the PTAB has instituted IPR with respect to claims 1, 8, and 14 of

   the ’507 Patent.

80. In Case IPR 2019-01473, Defendant Bosch LLC is the Petitioner and Defendants Bosch LLC,

   Bosch Security (as successor-in-interest to Bosch Security Systems, Inc.) and Defendant Bosch

   GmbH are named as real parties in interest.

81. Bosch did not seek review of claim 3 of the ’507 patent in Case IPR 2019-01473, and

   accordingly claim 3 of the ’507 Patent remains unaffected by any outcome in Case IPR 2019-

   01473.

82. MPV asserts herein that Defendants infringe claim 3 of the ’507 Patent.

83. Defendants can no longer petition for IPR of claim 3 of the ’507 Patent.

84. In Case IPR 2019-01475, the PTAB has instituted IPR with respect to claims 1, 2, 9, and 15-

   17 of the ’461 Patent.

85. In Case IPR 2019-01475, Defendant Bosch LLC is the Petitioner and Defendants Bosch LLC,

   Bosch Security (as successor-in-interest to Bosch Security Systems, Inc.) and Defendant Bosch

   GmbH are named as real parties in interest.

86. Bosch did not seek review of claim 3 of the ’461 patent in Case IPR 2019-01475, and

   accordingly claim 3 of the ’461 Patent remains unaffected by any outcome in Case IPR 2019-

   01475.

87. MPV asserts herein that Defendants infringe claim 3 of the ’461 Patent.

88. Defendants can no longer petition for IPR of claim 3 of the ’461 Patent.




MPV’s Original Complaint                                                                Page 11
  Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 12 of 80 PageID #: 12




89. Because Bosch still refuses to take a license to the claims of the Asserted Patents that are not

   subject to IPR and which Bosch infringes, MPV brings this action alleging that Defendants

   directly and indirectly infringe and/or have infringed the Asserted Patents, including, but not

   limited to, claim 5 of the ’317 Patent, claim 12 of the ’506 Patent, claim 3 of the ’507 Patent,

   and claim 3 of the ’461 Patent, by currently, or in the past, making, using, offering for sale,

   selling, and/or importing various models of security cameras and security systems. MPV seeks

   damages and other relief for Bosch’s infringement of the Asserted Patents.

                         SUBJECT MATTER OF THE ’317 PATENT

90. The ’317 Patent relates generally to the field of digital image processing and, more particularly,

   to locating main subjects or regions of photographic interest in a digital image.

91. The ’317 Patent is directed to solving problems particular to automatically detecting the main

   subjects in digitally captured images.

92. At the time the application for the ’317 Patent was filed, conventional main subject detection

   methods were, generally, either pixel-based or region-based. The prior art pixel-based systems

   and methods were designed to locate interesting pixels, spots, or blocks of a digital image,

   which usually do not correspond to entities of objects or subjects in an image. The prior art

   region-based systems and methods were designed to locate interesting regions that correspond

   to entities of objects or subjects in an image.

93. The prior art pixel-based systems and methods did not explicitly detect regions of interest

   corresponding to semantically meaningful subjects in the scene or digital image. Rather, these

   prior art methods attempted to detect regions where certain changes occur in order to direct

   attention or gather statistics about the scene.




MPV’s Original Complaint                                                                     Page 12
  Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 13 of 80 PageID #: 13




94. The prior art region-based systems were, in general, directed to targeted types of images:

   video-conferencing or TV news broadcasting images, where the main subject is a talking

   person against a relatively simple static background; museum images, where there is a

   prominent main subject centered in the image against a large area of relatively clean

   background; and toy-world images, where the main subject are a few distinctively colored and

   shaped objects.

95. The prior art region-based systems were not designed for unconstrained photographic images

   and the criteria and reasoning processes used were inadequate for unconstrained images, such

   as photographic images.

96. The shortcomings in the pixel-based and region-based conventional prior art were solved by

   the unconventional and inventive methods claimed by the ’317 Patent.

97. Claim 5 of the ’317 Patent covers “[a] method for detecting a main subject in an image, the

   method comprising the steps of: a) receiving a digital image; b) extracting regions of arbitrary

   shape and size defined by actual objects from the image; c) extracting for each of the regions

   at least one structural saliency feature and at least one semantic saliency feature; and, d)

   integrating the structural saliency feature and the semantic saliency feature using a

   probabilistic reasoning engine into an estimate of a belief that each region is the main subject,

   [ ] wherein step (d) includes using a collection of human opinions to train the reasoning engine

   to recognize the relative importance of the saliency features.”

98. A person of ordinary skill in the art at the time of the invention would recognize that the steps

   and methods claimed in at least claim 5 of the ’317 Patent were unconventional and describe

   extracting and combining both structural and semantic saliency features using a probabilistic




MPV’s Original Complaint                                                                    Page 13
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 14 of 80 PageID #: 14




   reasoning engine into a belief estimate using a collection of human opinions in a way that was

   not routine.

99. A person of ordinary skill in the art at the time of the invention of the ’317 Patent would

   understand that the conventional way of locating a main subject in a digital image involved

   either the pixel-based approaches of the prior art or the region-based approaches of the prior

   art. A skilled artisan would recognize that the conventional pixel-based approaches and

   region-based approaches presented the problems of not explicitly detecting regions of interest

   corresponding to semantically meaningful subjects in the scene or digital image (for pixel-

   based solutions) and were not designed for unconstrained photographic images and the criteria

   and reasoning processes used were inadequate for unconstrained images, such as photographic

   images (for region-based solutions).

100.   The ’317 Patent, in at least one embodiment, provides technical solutions to these and other

   deficiencies in the prior art by receiving a digital image, extracting regions of arbitrary shape

   and size defined by actual objects from the digital image, extracting for each region at least

   one structural saliency feature and at least one semantic saliency feature, and integrating the

   structural saliency feature and the semantic saliency feature using a probabilistic reasoning

   engine into an estimate of a belief that each region is the main subject, the integration step

   includes using a collection of human opinions to train the reasoning engine to recognize the

   relative importance of the saliency features.

101.   The ’317 Patent, in at least one embodiment, receives an input image of a natural scene in

   digital form. That image is segmented into regions of homogeneous properties (i.e., regions

   of arbitrary shape and size defined by actual objects from the digital image). The regions are




MPV’s Original Complaint                                                                   Page 14
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 15 of 80 PageID #: 15




   evaluated for their saliency using two independent yet complementary types of saliency

   features – structural saliency features and semantic saliency features. The structural saliency

   features, including a set of low-level early vision features and a set of geometric features, are

   extracted and further processed to generate a set of self-saliency features and a set of relative

   saliency features. Then, the structural and sematic saliency features are integrated using a

   probabilistic reasoning engine to yield a belief map of the main subject. This step, in at least

   one embodiment, uses a Bayes net to integrate the saliency features to yield the belief map.

   Further, the integration step also includes using a collection of human opinions to train the

   reasoning engine to recognize the relative importance of the saliency features.

102.   A person skilled in the art at the time of the invention of the ’317 Patent would understand

   that the claims, including at least claim 5, recite steps operating in an unconventional manner

   to achieve an improved method of detecting a main subject in a digital image.

103.   These technological improvements provide the advantages of: 1) a robust image

   segmentation method capable of identifying object regions of arbitrary shapes and sizes, based

   on physics-motivated adaptive Bayesian clustering and non-purposive grouping; 2) emphasis

   on perceptual grouping capable of organizing regions corresponding to different parts of

   physically coherent subjects; 3) utilization of a non-binary representation of the ground-truth,

   which captures the inherent uncertainty in determining the belief of main subject, to guide the

   design of the system; 4) a rigorous systematic statistical training mechanism to determine the

   relative importance of different features through ground truth collection and contingency table

   building; 5) extensive, robust feature extraction and evidence collection; 6) combination of

   structural saliency and semantic saliency, the latter facilitated by explicit identification of key




MPV’s Original Complaint                                                                     Page 15
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 16 of 80 PageID #: 16




   foreground- and background- subject matters; 7) combination of self and relative saliency

   measure for structural saliency features; and 8) a robust Bayes net-based probabilistic inference

   engine suitable for integrating incomplete information.

104.   The novel use and arrangement of the specific combinations and steps recited in at least

   claim 5 of the ’317 Patent were not well-understood, routine, or conventional to a person skill

   in the relevant field at the time of the inventions. In particular, the order of steps in at least at

   least claim 5 of the ’317 Patent was not well-understood, routine, or conventional to a person

   skill in the relevant field at the time of the inventions. Similarly, the combination of the steps

   of at least claim 5 of the ’317 Patent, particularly the step of integrating the structural saliency

   feature and the semantic saliency feature using a probabilistic reasoning engine into an estimate

   of a belief that each region is the main subject, the integration step includes using a collection

   of human opinions to train the reasoning engine to recognize the relative importance of the

   saliency features was not well-understood, routine, or conventional to a person skill in the

   relevant field at the time of the inventions.

                         SUBJECT MATTER OF THE ’506 PATENT

105.   The ’506 Patent relates generally to the field of digital image processing and digital image

   understanding, particularly to a process and system for automatically creating cropped and

   zoomed versions of photographic images.

106.   At the time the application for the ’506 Patent was filed, conventional systems and methods

   for automatic cropping of images did not examine the overall content of the image or were

   effective only when uncropped images contained regions where intensity levels were uniform

   and other regions where intensity levels varied considerably.




MPV’s Original Complaint                                                                       Page 16
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 17 of 80 PageID #: 17




107.   The prior art systems and methods did not provide a system or method for having

   photographs automatically cropped or zoomed based upon the main subject in the image.

108.   The shortcomings in the conventional prior art were solved by the unconventional and

   inventive methods claimed by the ’506 Patent.

109.   Claim 12 of the ’506 Patent covers “[a] method of cropping an image comprising: inputting

   a belief map of a photographic image, said belief map comprising a plurality of belief values,

   each belief value at each location in said belief map indicating an importance of a photographic

   subject at said location wherein a photographic subject having a highest belief value comprises

   a main subject; selecting a crop window; positioning said crop window such that said crop

   window is centered around said main subject; and cropping said image according to said crop

   window [and] further comprising clustering regions of said belief map into belief categories.”

110.   A person of ordinary skill in the art at the time of the invention would recognize that the

   steps and methods claimed in at least claim 12 of the ’506 Patent were unconventional and

   describe automatic image cropping around a main subject in a way that was not routine.

111.   A person of ordinary skill in the art at the time of the invention of the ’506 Patent would

   understand that the conventional way of automatically cropping images involved attempting

   to remove relatively homogeneous margins around the borders of an image, cropping based on

   different intensity levels within an image, or using a centered crop at a fixed zoom

   (magnification) factor. A skilled artisan would recognize that the conventional approaches

   presented the problems of not analyzing an image to determine the main subject and zooming

   or cropping based on the main subject of the image.




MPV’s Original Complaint                                                                  Page 17
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 18 of 80 PageID #: 18




112.   The ’506 Patent, in at least one embodiment, provides technical solutions to these and other

   deficiencies in the prior art by inputting a belief map of a photographic image, the belief map

   comprising a plurality of belief values, each belief value at each location in the belief map

   indicating an importance of a photographic subject at said location wherein a photographic

   subject having a highest belief value comprises a main subject; selecting a crop window;

   positioning the crop window such that the crop window is centered around the main subject;

   and cropping the image according to the crop window and further comprising clustering

   regions of the belief map into belief categories.

113.   A person skilled in the art at the time of the invention of the ’506 Patent would understand

   that the claims, including at least claim 12, recite steps operating in an unconventional manner

   to achieve an improved method of automatically cropping an image around a main subject.

114.   These technological improvements provide the advantages of being able to perform

   automatic zoom and crop on unconstrained digital images regardless of whether the

   background of the image is uniform or not.

115.   The novel use and arrangement of the specific combinations and steps recited in at least

   claim 12 of the ’506 Patent were not well-understood, routine, or conventional to a person skill

   in the relevant field at the time of the inventions. In particular, the order of steps in at least at

   least claim 12 of the ’506 Patent was not well-understood, routine, or conventional to a person

   skill in the relevant field at the time of the inventions. Similarly, the combination of the steps

   of at least claim 12 of the ’506 Patent, particularly the steps of inputting the claimed belief

   map, cropping the image according to a crop window that is centered on a main subject, and




MPV’s Original Complaint                                                                       Page 18
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 19 of 80 PageID #: 19




   clustering regions of the belief map into belief categories were not well-understood, routine,

   or conventional to a person skill in the relevant field at the time of the inventions.

                        SUBJECT MATTER OF THE ’507 PATENT

116.   The ’507 Patent relates generally to the field of producing an image of a portion of a

   photographic image by using digital image processing, including through automated zooming

   and cropping.

117.   At the time the application for the ’507 Patent was filed, conventional systems and methods

   for automatic cropping of images did not examine the overall content of the image or were

   effective only when uncropped images contained regions where intensity levels were uniform

   and other regions where intensity levels varied considerably. The conventional prior art could

   not deal with images with nonuniform background.

118.   The prior art systems and methods did not provide a system or method for having

   photographs automatically cropped or zoomed based upon the main subject in the image.

119.   The shortcomings in the conventional prior art were solved by the unconventional and

   inventive methods claimed by the ’507 Patent.

120.   Claim 3 of the ’507 Patent covers “[a] method of producing an image of at least a portion

   of a digital image, comprising: a) providing a digital image having pixels; b) computing a belief

   map of the digital image by using the pixels of the digital image to determine a series of features

   using such features to assign a probability of a location of a main subject of the digital image

   in the belief map; c) determining a crop window having a shape factor and a zoom factor, the

   shape and the zoom factors determining a size of the crop window; and d) cropping the digital

   image to include a portion of the image of high subject content in response to the belief map




MPV’s Original Complaint                                                                     Page 19
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 20 of 80 PageID #: 20




   and the crop window [ ] wherein cropping the digital image includes: i) selecting an initial

   position of the crop window at a location which includes a center of mass; ii) using belief

   values corresponding to the crop window to select the position of the crop window to include

   a portion of the image of high subject content in response to the belief map; and iii) cropping

   the digital image according to the position of the crop window.”

121.   A person of ordinary skill in the art at the time of the invention would recognize that the

   steps and methods claimed in at least claim 3 of the ’507 Patent were unconventional and

   describe digital image cropping around a main subject in a way that was not routine.

122.   A person of ordinary skill in the art at the time of the invention of the ’507 Patent would

   understand that the conventional way of automatically cropping images involved attempting

   to remove relatively homogeneous margins around the borders of an image, cropping based on

   different intensity levels within an image, or using a centered crop at a fixed zoom

   (magnification) factor. A skilled artisan would recognize that the conventional approaches

   presented the problems of not analyzing an image to determine the main subject and zooming

   or cropping based on the main subject of the image.

123.   The ’507 Patent, in at least one embodiment, provides technical solutions to these and other

   deficiencies in the prior art by producing an image of at least a portion of a digital image by

   performing the method of: a) providing a digital image having pixels; b) computing a belief

   map of the digital image by using the pixels of the digital image to determine a series of features

   using such features to assign a probability of a location of a main subject of the digital image

   in the belief map; c) determining a crop window having a shape factor and a zoom factor, the

   shape and the zoom factors determining a size of the crop window; and d) cropping the digital




MPV’s Original Complaint                                                                     Page 20
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 21 of 80 PageID #: 21




   image to include a portion of the image of high subject content in response to the belief map

   and the crop window wherein cropping the digital image includes: i) selecting an initial

   position of the crop window at a location which includes a center of mass; ii) using belief

   values corresponding to the crop window to select the position of the crop window to include

   a portion of the image of high subject content in response to the belief map; and iii) cropping

   the digital image according to the position of the crop window.

124.   A person skilled in the art at the time of the invention of the ’507 Patent would understand

   that the claims, including at least claim 3, recite steps operating in an unconventional manner

   to achieve an improved method of cropping an image around a main subject.

125.   These technological improvements provide the advantages of being able to perform

   automatic zoom and crop on unconstrained digital images regardless of whether the

   background of the image is uniform.

126.   The novel use and arrangement of the specific combinations and steps recited in at least

   claim 3 of the ’507 Patent were not well-understood, routine, or conventional to a person skill

   in the relevant field at the time of the inventions. In particular, the order of steps in at least at

   least claim 3 of the ’507 Patent was not well-understood, routine, or conventional to a person

   skill in the relevant field at the time of the inventions. Similarly, the combination of the steps

   of at least claim 3 of the ’507 Patent, particularly the steps of computing the belief map to

   assign a probability of a location of a main subject, determining the claimed crop window, and

   cropping the digital image to include a portion of the image of high subject content in response

   to the belief map, the crop window by selecting an initial position of the crop window at a

   location including a center of mass, using belief values corresponding to the crop window to




MPV’s Original Complaint                                                                       Page 21
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 22 of 80 PageID #: 22




   select the position of the crop window to include a portion of the image of high subject content

   in response to the belief map and cropping the image according to the position of the crop

   window were not well-understood, routine, or conventional to a person skill in the relevant

   field at the time of the inventions.

                        SUBJECT MATTER OF THE ’461 PATENT

127.   The ’461 Patent relates generally to the field of digital image processing and, more

   particularly, to a method for detecting an object in a digital image.

128.   At the time the application for the ’461 Patent was filed, conventional object detection

   techniques, particularly with respect to the detection of redeye in photographs, were dependent

   on detecting pixels in an image that had the color characteristics of the redeye defect. These

   conventional techniques relied on detecting candidate redeye pixels based on shape, coloration,

   and brightness, and in certain circumstances only searching those portions of an image that

   were skin-colored.

129.   The prior art systems/methods did not, however, determine whether the candidate pixels

   are located in a face or part of a human eye and/or could not detect face regions in their entirety

   or, more specifically, detect face regions as well separated skin color regions.

130.   The shortcomings in the conventional prior art were solved by the unconventional and

   inventive methods claimed by the ’461 Patent.

131.   Claim 3 of the ’461 Patent covers “[a] method for detecting objects in a digital image,

   comprising the steps of: a) generating a first segmentation map of the digital image according

   to a non-object specific criterion; b) generating a second segmentation map of the digital image

   according to a object specific criterion; and c) detecting objects in the digital image using both




MPV’s Original Complaint                                                                     Page 22
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 23 of 80 PageID #: 23




   the first and second segmentation maps [ ] further comprising the step of detecting objects

   using pattern matching in the first and second segmentation maps respectively and merging

   the detected objects.”

132.   A person of ordinary skill in the art at the time of the invention would recognize that the

   steps and methods claimed in at least claim 3 of the ’461 Patent were unconventional and

   describe detecting objects in a digital image in a way that was not routine.

133.   A skilled artisan would recognize that the conventional digital image object detection

   approaches presented the problems of not being able to fully recognize objects, for instance,

   faces.

134.   The ’461 Patent, in at least one embodiment, provides technical solutions to these and other

   deficiencies in the prior art by teaching a method for detecting objects in a digital image,

   comprising the steps of: a) generating a first segmentation map of the digital image according

   to a non-object specific criterion; b) generating a second segmentation map of the digital image

   according to a object specific criterion; and c) detecting objects in the digital image using both

   the first and second segmentation maps and further comprising the step of detecting objects

   using pattern matching in the first and second segmentation maps respectively and merging

   the detected objects.

135.   A person skilled in the art at the time of the invention of the ’461 Patent would understand

   that the claims, including at least claim 3, recite steps operating in an unconventional manner

   to achieve an improved method of detecting objects in a digital image.

136.   These technological improvements provide the advantages of: increasing the detection rate

   of objects in digital images; and for detecting faces with redeye defects, the detection rate is




MPV’s Original Complaint                                                                    Page 23
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 24 of 80 PageID #: 24




   increased over the prior art method by increasing the correct detection of face regions in input

   digital images through the use of multiple segmentation maps.

137.   The novel use and arrangement of the specific combinations and steps recited in at least

   claim 3 of the ’461 Patent were not well-understood, routine, or conventional to a person skill

   in the relevant field at the time of the inventions. In particular, the order of steps in at least at

   least claim 3 of the ’461 Patent was not well-understood, routine, or conventional to a person

   skill in the relevant field at the time of the inventions. Similarly, the combination of the steps

   of at least claim 3 of the ’461 Patent, particularly the step of detecting objects using pattern

   matching in the first segmentation map (which was generated according to a non-object

   specific criterion) and a second segmentation map (which was generated according an object

   specific criterion) respectively and merging the detected objects. was not well-understood,

   routine, or conventional to a person skill in the relevant field at the time of the inventions.



                   COUNT I –INFRINGEMENT OF THE ’317 PATENT


138.   MPV realleges and incorporates by reference the allegations set forth above, as if set forth

   verbatim herein.

139.   MPV owns by assignment the entire right, title, and interest in the ’317 Patent, including

   the right to sue for past infringement.

140.   The ’317 Patent was issued by the United States Patent and Trademark Office on August

   28, 2001 and is titled “Method for Automatic Determination of Main Subjects in Photographic

   Images.” A true and correct copy of the ’317 Patent is attached as Exhibit A.




MPV’s Original Complaint                                                                       Page 24
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 25 of 80 PageID #: 25




141.   Upon information and belief, Defendants directly infringed at least claim 5 of the ’317

   Patent by making, using, testing (including their own use and testing), selling, offering for sale,

   importing and/or licensing in the United States without authority devices such as the Bosch IP

   security cameras equipped with Intelligent Video Analysis (IVA) that perform a method for

   detecting a main subject in an image (collectively “the Accused Infringing Devices” or

   “Accused Infringing Products”) in an exemplary manner as described below.

142.   The Accused Infringing Devices satisfied each and every element of each asserted claim

   of the ’317 Patent either literally or under the doctrine of equivalents.

143.   The Accused Infringing Devices performed a method for detecting a main subject in an

   image.




MPV’s Original Complaint                                                                     Page 25
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 26 of 80 PageID #: 26




Source:
http://www.bosell.com.tr/Assets/Documents/IVA450Intellige_Brochure_IVA_enUS_T55735881
07_20110604_163330.pdf and available on Internet Archive from May 19, 2017 at:
https://web.archive.org/web/20170519062330/http://resource.boschsecurity.com:80/documents/
Commercial_Brochure_enUS_1558886539.pdf?KeepThis=true&TB_iframe=true&height=600&
width=800&content=[.cntWrapper]


144.   The Accused Infringing Devices equipped with Intelligent Video Analysis (“IVA”)

   performed a method for detecting objects such as humans and vehicles (among other things)

   (i.e., a “main subject”) in an image.




MPV’s Original Complaint                                                            Page 26
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 27 of 80 PageID #: 27




Source:
Previously available at https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
Now available at:
https://web.archive.org/web/20170517131328/https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
See also
http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_69574327051.pdf
and
http://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pdf


145.   The Accused Infringing Devices received a digital image.




Source:
http://www.bosell.com.tr/Assets/Documents/IVA450Intellige_Brochure_IVA_enUS_T55735881
07_20110604_163330.pdf and available on Internet Archive from May 19, 2017 at:
https://web.archive.org/web/20170519062330/http://resource.boschsecurity.com:80/documents/
Commercial_Brochure_enUS_1558886539.pdf?KeepThis=true&TB_iframe=true&height=600&
width=800&content=[.cntWrapper




MPV’s Original Complaint                                                          Page 27
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 28 of 80 PageID #: 28




146.   The Accused Infringing Devices extracted regions of arbitrary shape and size defined by

   actual objects from the digital image.

147.   The Accused Infringing Devices generated metadata that contained details on all objects

   within an image.




Source:
 Previously available at https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
Now available at:
https://web.archive.org/web/20170517131328/https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
See also
http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_69574327051.pdf
and
http://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pdf




MPV’s Original Complaint                                                              Page 28
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 29 of 80 PageID #: 29




Source:
http://www.bosell.com.tr/Assets/Documents/IVA450Intellige_Brochure_IVA_enUS_T55735881
07_20110604_163330.pdf and available on Internet Archive from May 19, 2017 at:
https://web.archive.org/web/20170519062330/http://resource.boschsecurity.com:80/documents/
Commercial_Brochure_enUS_1558886539.pdf?KeepThis=true&TB_iframe=true&height=600&
width=800&content=[.cntWrapper


148.   The Accused Infringing Devices extracted for each of the regions at least one structural

   saliency feature (for example, geometric features such as direction or size) and at least one

   semantic saliency feature (for example, key subject matters or classes, such as persons, bikes,

   or vehicles).




MPV’s Original Complaint                                                                 Page 29
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 30 of 80 PageID #: 30




Source:
http://www.bosell.com.tr/Assets/Documents/IVA450Intellige_Brochure_IVA_enUS_T55735881
07_20110604_163330.pdf and available on Internet Archive from May 19, 2017 at:
https://web.archive.org/web/20170519062330/http://resource.boschsecurity.com:80/documents/
Commercial_Brochure_enUS_1558886539.pdf?KeepThis=true&TB_iframe=true&height=600&
width=800&content=[.cntWrapper




Source:
http://resource.boschsecurity.us/documents/TN_VCA_Camera_Traine_WhitePaper_enUS_7050
5162123.pdf




Source:




MPV’s Original Complaint                                                          Page 30
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 31 of 80 PageID #: 31




Previously available at https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
Now available at:
https://web.archive.org/web/20170517131328/https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
See also
http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_69574327051.pdf
and
http://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pdf




Source:
Previously available at https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
Now available at:
https://web.archive.org/web/20170517131328/https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
See also
http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_69574327051.pdf


MPV’s Original Complaint                                                         Page 31
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 32 of 80 PageID #: 32




and
http://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pdf




Source:
Previously available at https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
Now available at:
https://web.archive.org/web/20170517131328/https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
See also
http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_69574327051.pdf
and
http://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pdf


149.   The Accused Infringing Devices integrated the structural saliency feature and the semantic

   saliency feature using a probabilistic reasoning engine, Bosch’s analytics engine, into an

   estimate of a belief that each region is the main subject.




MPV’s Original Complaint                                                                 Page 32
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 33 of 80 PageID #: 33




Source:
Previously available at https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
Now available at:
https://web.archive.org/web/20170517131328/https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
See also
http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_69574327051.pdf
and
http://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pdf



MPV’s Original Complaint                                                         Page 33
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 34 of 80 PageID #: 34




150.   The Accused Infringing Devices used a collection of human opinions to train the reasoning

   engine to recognize the relative importance of the saliency features.

151.   The camera calibration function in the Accused Infringing Devices collected manually

   input perspective information (i.e., “human opinions”) to provide the analytics engine of the

   Accused Infringing Devices the ability to understand (i.e., train the reasoning engine”) to

   automatically classify objects, realize best-performance long-distance detection, identify

   people for counting, and the like (i.e., “to recognize the relative importance of the saliency

   features”).




Source:
Previously available at https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
Now available at:




MPV’s Original Complaint                                                                 Page 34
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 35 of 80 PageID #: 35




https://web.archive.org/web/20170517131328/https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/iva/6_30/software_man
ual_vca_630_en.pdf
See also
http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_69574327051.pdf
and
http://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pdf




Source:

https://resource.boschsecurity.com/documents/DS_IVA_6_30_Data_sheet_enUS_23000569867.
pdf




152.   Bosch thus infringed at least claim 5 of the ’317 Patent by making, using, testing, selling,

   offering for sale, importing and/or licensing the Accused Infringing Devices, and operating

   them such that all steps of at least claim 5 were performed.

153.   Defendants’ infringing activities were without authority or license under the ’317 Patent.

154.   Bosch’s users, customers, agents and/or other third parties (collectively, “third-party

   infringers”) infringed, including under 35 U.S.C. § 271(a), at least claim 5 of the ’317 Patent

   by using the Accused Infringing Devices.




MPV’s Original Complaint                                                                  Page 35
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 36 of 80 PageID #: 36




155.   Bosch had, since at least no later than February 20, 2018, known or been willfully blind to

   the fact that the third-party infringers’ use of the Accused Infringing Devices directly infringed

   the ’317 Patent.

156.   Bosch’s knowledge of the ’317 Patent, which covered operating the Accused Infringing

   Devices in their intended manner such that all limitations of at least claim 5 of the ’317 Patent

   were met, made it known to Bosch that the third-party infringers’ use of the Accused Infringing

   Devices directly infringed the ’317 Patent, or, at the very least, rendered Bosch willfully blind

   to such infringement.

157.   Having known or been willfully blind to the fact that the third-party infringers’ use of the

   Accused Infringing Devices in their intended manner such that all limitations of at least claim

   5 of the ’317 Patent were met directly infringed the ’317 Patent, Bosch, upon information and

   belief, actively encouraged the third-party infringers to directly infringe the ’317 Patent by

   making, using, testing, selling, offering for sale, importing and/or licensing said Accused

   Infringing Devices, and by, for example: marketing the Accused Infringing Devices to the

   third-party infringers; supporting and managing the third-party infringers’ use of the Accused

   Infringing Devices; and providing technical assistance to the third-party infringers during their

   continued use of the Accused Infringing Devices. See e.g.:

          •    www.boschsecurity.com;

          •   http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_6957

              4327051.pdf;

          •   https://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_2

              3098106251.pdf;



MPV’s Original Complaint                                                                    Page 36
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 37 of 80 PageID #: 37




          •   https://www.boschsecurity.com/us/en/partners/integration-tools/ ;

          •   https://www.boschsecurity.com/us/en/solutions/video-systems/video-

              analytics/technical-documentation-for-video-analytics/ ;

          •   https://resource.boschsecurity.com/documents/DS_IVA_6_30_Data_sheet_enUS_

              23000569867.pdf ;

          •   http://resource.boschsecurity.us/documents/RL_VCA_7_10_Release_Note_enUS

              _70505156619.pdf ; and

          •   http://resource.boschsecurity.us/documents/DS_IVA_7.10_Data_sheet_enUS_69

              630079883.pdf.

158.   Bosch induced the third-party infringers to infringe at least claim 5 of the ’317 Patent by

   directing or encouraging them to operate the Accused Infringing Devices which, alone or in

   combination with the third-party infringers’ devices, satisfied all limitations of claim 5 of the

   ’317 Patent. For example, Bosch advertised and promoted the features of the Accused

   Infringing Devices and encouraged the third-party infringers to operate the Accused Infringing

   Devices in an infringing manner. Bosch further provided technical assistance as to how the

   Accused Infringing Devices should be used by the third-party infringers. See e.g.:

          •    www.boschsecurity.com;

          •   http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_6957

              4327051.pdf;

          •   https://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_2

              3098106251.pdf;

          •   https://www.boschsecurity.com/us/en/partners/integration-tools/ ;



MPV’s Original Complaint                                                                   Page 37
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 38 of 80 PageID #: 38




          •   https://www.boschsecurity.com/us/en/solutions/video-systems/video-

              analytics/technical-documentation-for-video-analytics/ ;

          •   https://resource.boschsecurity.com/documents/DS_IVA_6_30_Data_sheet_enUS_

              23000569867.pdf ;

          •   http://resource.boschsecurity.us/documents/RL_VCA_7_10_Release_Note_enUS

              _70505156619.pdf ; and

          •   http://resource.boschsecurity.us/documents/DS_IVA_7.10_Data_sheet_enUS_69

              630079883.pdf.

159.   In response, the third-party infringers acquired and operated the Accused Infringing

   Devices such that all limitations of claim 5 of the ’317 Patent were practiced.

160.   Bosch specifically intended to induce, and did induce, the third-party infringers to infringe

   at least claim 5 of the ’317 Patent, and Bosch knew of or was willfully blind to such

   infringement. Bosch advised, encouraged, and/or aided the third-party infringers to engage in

   direct infringement, including through its encouragement, advice, and assistance to the third-

   party infringers to use the Accused Infringing Devices.

161.   Based on, among other things, the foregoing facts, Bosch induced infringement under 35

   U.S.C. § 271(b) of at least claim 5 of the ’317 Patent.

162.   Further, Bosch sold, provided and/or licensed to the third-party infringers Accused

   Infringing Devices especially made and adapted—and specifically intended by Bosch—to be

   used as components and material parts of the inventions covered by the ’317 Patent. For

   example, Bosch cameras with IVA software which the third-party infringers used in a manner

   such that all limitations of at least claim 5 of the ’317 Patent were met, and without which the



MPV’s Original Complaint                                                                   Page 38
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 39 of 80 PageID #: 39




   third-party infringers would have been unable to use and avail themselves of the Accused

   Infringing Devices in their intended manner.

163.   Upon information and belief, Bosch also knew that the Accused Infringing Devices

   operated in a manner that satisfied all limitations of at least claim 5 of the ’317 Patent.

164.   The IVA, main subject detection technology in the Accused Infringing Devices was

   specially made and adapted to infringe at least claim 5 of the ’317 Patent. Upon information

   and belief, the IVA, main subject detection technology in the Accused Infringing Devices was

   not a staple article or commodity of commerce, and, because the functionality was designed to

   work with the Accused Infringing Devices solely in a manner that is covered by the ’317

   Patent, it did not have a substantial non-infringing use. At least by no later than February 20,

   2018, based on the foregoing facts, Bosch knew of or was willfully blind to the fact that such

   functionality was especially made and adapted for—and was in fact used in—the Accused

   Infringing Devices in a manner that is covered by the ’317 Patent.

165.   Based on, among other things, the foregoing facts, Bosch contributorily infringed at least

   claim 5 of the ’317 Patent under 35 U.S.C. § 271(c).

166.   Bosch’s acts of infringement of the ’317 Patent were willful and intentional under the

   standard of Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016). Since at least

   February 20, 2018, Bosch willfully infringed the ’317 Patent by refusing to take a license.

   Instead of taking a license to the ’317 Patent, Bosch made the business decision to “efficiently

   infringe” the ’317 Patent. In doing so, Bosch willfully infringed the ’317 Patent.

167.   Bosch’s acts of direct and indirect infringement caused damage to MPV and MPV is

   entitled to recover from Defendants the damages sustained by Plaintiff as a result of




MPV’s Original Complaint                                                                     Page 39
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 40 of 80 PageID #: 40




   Defendants’ infringing acts in an amount subject to proof at trial, which, by law, cannot be less

   than a reasonable royalty, together with interest and costs as fixed by this Court, pursuant to

   35 U.S.C. § 284.


                  COUNT II –INFRINGEMENT OF THE ’506 PATENT

168.   Plaintiff realleges and incorporates by reference the allegations set forth above, as if set

   forth verbatim herein.

169.   MPV owns by assignment the entire right, title, and interest in the ’506 patent.

170.   The ’506 Patent was issued by the United States Patent and Trademark Office on

   November 25, 2003 and is titled “Method for Automatically Creating Cropped and Zoomed

   Versions of Photographic Images.” A true and correct copy of the ’506 Patent is attached as

   Exhibit B.

171.   Upon information and belief, Bosch directly infringed at least claim 12 of the ’506 Patent

   by making, using, testing, selling, offering for sale, importing and/or licensing in the United

   States without authority devices such as Bosch security cameras (e.g., Dinion 1080p) and

   related Intelligent Video Analysis (IVA) software that practiced a method of cropping an image

   (collectively the “Accused Infringing Devices” or “Accused Infringing Products”) in an

   exemplary manner as described below.

172.   The Accused Infringing Devices practiced a method of cropping an image.




MPV’s Original Complaint                                                                   Page 40
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 41 of 80 PageID #: 41




Source:
http://resource.boschsecurity.com/documents/NBN_932_Data_sheet_enUS_16676724107.pdf




Source: https://web.archive.org/web/20170517131045/http://st-
tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/posting_face_sn
apshots_setup_and_guidelines_ver_1_7_18_13.pdf


173.   The Accused Infringing Devices inputted a belief map of a photographic image, said belief

   map comprising a plurality of belief values, each belief value at each location in said belief

   map indicating an importance of a photographic subject at said location wherein a photographic

   subject having a highest belief value comprises a main subject.

174.   The Accused Infringing Devices inputted an image map (i.e., “belief map”) including a

   foreground object map and a background map of an image, the image map comprising tracked

   confidence, image confidence, and classification score values (i.e., “a plurality of belief

   values”), each value at each location in the image map indicating detection of a foreground

   object/background (i.e., “importance of a photographic subject”) at the location wherein a

   foreground object having, for example, highest confidence and score values indicating that a

   face, a person, a car, etc. has been detected (i.e., “a photographic subject having a highest belief

   value comprises a main subject”).




MPV’s Original Complaint                                                                      Page 41
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 42 of 80 PageID #: 42




Source:
http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_69574327051.pdf




Source:
https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_1/developer/bo
schvcd640-live.pdf




MPV’s Original Complaint                                                              Page 42
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 43 of 80 PageID #: 43




Source:
http://resource.boschsecurity.com/documents/NBN_932_Data_sheet_enUS_16676724107.pdf


175.   The Accused Infringing Devices selected an extraction, or crop, window.




MPV’s Original Complaint                                                         Page 43
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 44 of 80 PageID #: 44




Source: https://web.archive.org/web/20170517131045/http://st-
tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/posting_face_sn
apshots_setup_and_guidelines_ver_1_7_18_13.pdf




Source:
http://resource.boschsecurity.com/documents/NBN_932_Data_sheet_enUS_16676724107.pdf


176.   The Accused Infringing Devices positioned the extraction (crop) window such that the

   extraction (crop) window was centered around the bounding box that was centered around the

   detected face (i.e., “centered around said main subject”). Bosch then extracted (cropped) the

   face from the image (i.e., “cropping said image”) according to the extraction (crop) window.




MPV’s Original Complaint                                                                Page 44
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 45 of 80 PageID #: 45




Source:
https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_1/developer/bo
sch-metadata-and-iva-events.pdf and https://web.archive.org/web/20170517131045/http://st-
tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/posting_face_sn
apshots_setup_and_guidelines_ver_1_7_18_13.pdf


177.   The Accused Infringing Devices positioned the crop window such that the crop window

   was centered around the detected face and then cropped the image according to the crop

   window.




MPV’s Original Complaint                                                             Page 45
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 46 of 80 PageID #: 46




Source: https://web.archive.org/web/20170517131045/http://st-
tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/posting_face_sn
apshots_setup_and_guidelines_ver_1_7_18_13.pdf




Source:
http://resource.boschsecurity.com/documents/NBN_932_Data_sheet_enUS_16676724107.pdf

178.   The Accused Infringing Devices clustered the regions of the image map into background

   and foreground classes including, for example, a person, head, car, face, bike, truck, and the

   like (i.e., “belief categories”).




MPV’s Original Complaint                                                                 Page 46
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 47 of 80 PageID #: 47




Source:
http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_69574327051.pdf




Source: https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/downloads_1/video_8/



MPV’s Original Complaint                                                        Page 47
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 48 of 80 PageID #: 48




documents_1/boschvcd640-
live.pdf?noScroll=true&TB_iframe=true&height=600&width=1015&content=[.cntWrapper


179.   Bosch thus infringed at least claim 12 of the ’506 Patent by making, using, testing, selling,

   offering for sale, importing and/or licensing the Accused Infringing Devices, and operating

   such that all steps of at least claim 12 were performed.

180.   The users, customers, agents and/or other third parties (collectively, “third-party

   infringers”) infringed, including under 35 U.S.C. § 271(a), at least claim 12 of the ’506 Patent

   by using the Accused Infringing Devices.

181.   Bosch had, since at least no later than February 20, 2018, known or been willfully blind to

   the fact that the third-party infringers’ use of the Accused Infringing Devices directly infringed

   the ’506 Patent.

182.   Bosch’s knowledge of the ’506 Patent, which covered operating the Accused Infringing

   Devices in their intended manner such that all limitations of at least claim 12 of the ’506 Patent

   were met, made it known to Bosch that the third-party infringers’ use of the Accused Infringing

   Devices directly infringed the ’506 Patent, or, at the very least, rendered Bosch willfully blind

   to such infringement.

183.   Having known or been willfully blind to the fact that the third-party infringers’ use of the

   Accused Infringing Devices in their intended manner such that all limitations of at least claim

   12 of the ’506 Patent were met directly infringed the ’506 Patent, Bosch, upon information and

   belief, actively encouraged the third-party infringers to directly infringe the ’506 Patent by

   making, using, testing, selling, offering for sale, importing and/or licensing said Accused

   Infringing Devices, and by, for example: marketing the Accused Infringing Devices to the




MPV’s Original Complaint                                                                    Page 48
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 49 of 80 PageID #: 49




   third-party infringers; supporting and managing the third-party infringers’ use of the Accused

   Infringing Devices; and providing technical assistance to the third-party infringers during their

   continued use of the Accused Infringing Devices. See e.g.:

          •    www.boschsecurity.com;

          •   https://st-

              tpp.resource.bosch.com/media/technology_partner_programm/10_public/downloa

              ds_1/video_8/documents_1/boschvcd640-

              live.pdf?noScroll=true&TB_iframe=true&height=600&width=1015&content=[.c

              ntWrapper;


          •   http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_6957

              4327051.pdf ;


          •   https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_

              1/developer/boschvcd640-live.pdf


          •   https://web.archive.org/web/20170517131045/http://st-

              tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/p

              osting_face_snapshots_setup_and_guidelines_ver_1_7_18_13.pdf ; and


          •   https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_

              1/developer/bosch-metadata-and-iva-events.pdf .




MPV’s Original Complaint                                                                   Page 49
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 50 of 80 PageID #: 50




184.   Bosch induced the third-party infringers to infringe at least claim 12 of the ’506 Patent by

   directing or encouraging them to operate the Accused Infringing Devices which, alone or in

   combination with the third-party infringers’ devices, satisfied all limitations of claim 12 of the

   ’506 Patent. For example, Bosch advertised and promoted the features of the Accused

   Infringing Devices and encouraged the third-party infringers to operate the Accused Infringing

   Devices in an infringing manner. Bosch further provided technical assistance as to how the

   Accused Infringing Devices should be used by the third-party infringers. See e.g.:

          •    www.boschsecurity.com;

          •   https://st-

              tpp.resource.bosch.com/media/technology_partner_programm/10_public/downloa

              ds_1/video_8/documents_1/boschvcd640-

              live.pdf?noScroll=true&TB_iframe=true&height=600&width=1015&content=[.c

              ntWrapper;


          •   http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_6957

              4327051.pdf ;


          •   https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_

              1/developer/boschvcd640-live.pdf


          •   https://web.archive.org/web/20170517131045/http://st-

              tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/p

              osting_face_snapshots_setup_and_guidelines_ver_1_7_18_13.pdf ; and




MPV’s Original Complaint                                                                    Page 50
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 51 of 80 PageID #: 51




          •   https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_

              1/developer/bosch-metadata-and-iva-events.pdf .


185.   In response, the third-party infringers acquired and operated the Accused Infringing

   Devices such that all limitations of claim 12 of the ’506 Patent were practiced.

186.   Bosch specifically intended to induce, and did induce, the third-party infringers to infringe

   at least claim 12 of the ’506 Patent, and Bosch knew of or was willfully blind to such

   infringement. Bosch advised, encouraged, and/or aided the third-party infringers to engage in

   direct infringement, including through its encouragement, advice, and assistance to the third-

   party infringers to use the Accused Infringing Devices.

187.   Based on, among other things, the foregoing facts, Bosch induced infringement under 35

   U.S.C. § 271(b) of at least claim 12 of the ’506 Patent.

188.   Bosch sold, provided and/or licensed to the third-party infringers Accused Infringing

   Devices especially made and adapted—and specifically intended by Bosch—to be used as

   components and material parts of the inventions covered by the ’506 Patent. For example,

   Bosch cameras with IVA software which the third-party infringers used in a manner such that

   all limitations of at least claim 12 of the ’506 Patent were met, and without which the third-

   party infringers would have been unable to use and avail themselves of the Accused Infringing

   Devices in their intended manner.

189.   Upon information and belief, Bosch also knew that the Accused Infringing Devices

   operated in a manner that satisfied all limitations of at least claim 12 of the ’506 Patent.

190.   The IVA, subject matter detection and cropping technology in the Accused Infringing

   Devices was specially made and adapted to infringe at least claim 12 of the ’506 Patent. Upon


MPV’s Original Complaint                                                                     Page 51
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 52 of 80 PageID #: 52




   information and belief, the IVA, subject matter detection and cropping technology in the

   Accused Infringing Devices was not a staple article or commodity of commerce, and, because

   the functionality was designed to work with the Accused Infringing Devices solely in a manner

   that is covered by the ’506 Patent, it did not have a substantial non-infringing use. At least by

   no later than February 20, 2018, based on the foregoing facts, Bosch knew of or was willfully

   blind to the fact that such functionality was especially made and adapted for—and was in fact

   used in—the Accused Infringing Devices in a manner that is covered by the ’506 Patent.

191.   Based on, among other things, the foregoing facts, Bosch has contributorily infringed at

   least claim 12 of the ’506 Patent under 35 U.S.C. § 271(c).

192.   Bosch’s acts of infringement of the ’506 Patent were willful and intentional under the

   standard of Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016). Since at least

   February 20, 2018, Bosch willfully infringed the ’506 Patent by refusing to take a license.

   Instead of taking a license to the ’506 Patent, Bosch made the business decision to “efficiently

   infringe” the ’506 Patent. In doing so, Bosch willfully infringed the ’506 Patent.

193.   Bosch’s acts of direct and indirect infringement caused damage to MPV and MPV is

   entitled to recover from Defendants the damages sustained by Plaintiff as a result of

   Defendants’ infringing acts in an amount subject to proof at trial, which, by law, cannot be less

   than a reasonable royalty, together with interest and costs as fixed by this Court, pursuant to

   35 U.S.C. § 284.

                  COUNT III –INFRINGEMENT OF THE ’507 PATENT

194.   Plaintiff realleges and incorporates by reference the allegations set forth above, as if set

   forth verbatim herein.




MPV’s Original Complaint                                                                   Page 52
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 53 of 80 PageID #: 53




195.   MPV owns by assignment the entire right, title, and interest in the ’507 patent.

196.   The ’507 Patent was issued by the United States Patent and Trademark Office on

   November 25, 2003 and is titled “Automatically Producing an Image of a Portion of a

   Photographic Image.” A true and correct copy of the ’506 Patent is attached as Exhibit C.

197.   Upon information and belief, Bosch has directly infringed at least claim 3 of the ’507 Patent

   by making, using, testing, selling, offering for sale, importing and/or licensing in the United

   States without authority devices such as Bosch security cameras (e.g., Dinion 1080p) and

   related Intelligent Video Analysis (IVA) software that practice a method of producing an image

   of at least a portion of a digital image (collectively the “Accused Infringing Devices” or

   “Accused Infringing Products”) in an exemplary manner as described below.

198.   The Accused Infringing Devices practice a method of producing an image of at least a

   portion of a digital image.




Source:
http://resource.boschsecurity.com/documents/NBN_932_Data_sheet_enUS_16676724107.pdf




MPV’s Original Complaint                                                                   Page 53
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 54 of 80 PageID #: 54




Source: https://web.archive.org/web/20170517131045/http://st-
tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/posting_face_sn
apshots_setup_and_guidelines_ver_1_7_18_13.pdf



199.   The Accused Infringing Devices provide digital images having pixels. Bosch Security

   Cameras provide a digital image having pixels




MPV’s Original Complaint                                                          Page 54
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 55 of 80 PageID #: 55




Source:
http://resource.boschsecurity.com/documents/NBN_932_Data_sheet_enUS_16676724107.pdf



200.   The Accused Infringing Devices compute a belief map of the digital image by using the

   pixels of the digital image to determine a series of features and using such features to assign a

   probability of a location of a main subject of the digital image in the belief map. The Accused

   Infringing Devices compute an image map (i.e., “belief map”) of the digital image by using

   the pixels to determine a foreground object map and a background map of an image, the image

   map comprising tracked confidence, image confidence, and classification score features (i.e.,

   “a series of features”), and using the features to detect a foreground object/background at the

   location wherein a foreground object having, for example, highest probability and score

   features indicating that a face, a person, a car, and the like has been detected (i.e., “assign a

   probability of a location of a main subject of the digital image in the belief map”).




MPV’s Original Complaint                                                                   Page 55
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 56 of 80 PageID #: 56




Source:
http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_69574327051.pdf




Source:
https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_1/developer/bo
schvcd640-live.pdf




MPV’s Original Complaint                                                              Page 56
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 57 of 80 PageID #: 57




Source:
http://resource.boschsecurity.com/documents/NBN_932_Data_sheet_enUS_16676724107.pdf




Source:
http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_69574327051.pdf


201.   The Accused Infringing Devices determine a crop window having a shape factor and a

   zoom factor, the shape and zoom factors determining a size of the crop window. The Accused

   Infringing Devices crop the digital image to include a portion of the image of high subject

   content in response to the belief map and the crop window. The Accused Infringing Devices

   determine an extraction window (“crop window”) having a shape factor and a zoom factor that

   determine a size of the extraction window and crop the digital image to include the best

   snapshot of, for example, a face (“a portion of the image of high subject content”) in response

   to the image map (“belief map”) and the extraction window.




MPV’s Original Complaint                                                                 Page 57
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 58 of 80 PageID #: 58




Source: https://web.archive.org/web/20170517131045/http://st-
tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/posting_face_sn
apshots_setup_and_guidelines_ver_1_7_18_13.pdf




Source: https://web.archive.org/web/20170517131045/http://st-
tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/posting_face_sn
apshots_setup_and_guidelines_ver_1_7_18_13.pdf




MPV’s Original Complaint                                                          Page 58
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 59 of 80 PageID #: 59




Source:
https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_1/developer/bo
sch-metadata-and-iva-events.pdf and https://web.archive.org/web/20170517131045/http://st-
tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/posting_face_sn
apshots_setup_and_guidelines_ver_1_7_18_13.pdf


202.   The Accused Infringing Devices select an initial position of the crop window at a location

   which includes a center of mass. The Accused Infringing Devices select an initial position of

   the crop window which includes a center of gravity (“center of mass”) of, for example, the

   detected face.




Source: https://st-
tpp.resource.bosch.com/media/technology_partner_programm/10_public/downloads_1/video_8/
documents_1/boschvcd640-
live.pdf?noScroll=true&TB_iframe=true&height=600&width=1015&content=[.cntWrapper]




Source:
https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_1/developer/bo
sch-metadata-and-iva-events.pdf and https://web.archive.org/web/20170517131045/http://st-
tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/posting_face_sn
apshots_setup_and_guidelines_ver_1_7_18_13.pdf




MPV’s Original Complaint                                                                 Page 59
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 60 of 80 PageID #: 60




203.   The Accused Infringing Devices use belief values corresponding to the crop window to

   select the position of the crop window to include a portion of the image of high subject content

   in response to the belief map and crop the digital image according to the position of the crop

   window.    The Accused Infringing Devices use confidence values (i.e., “belief values”)

   corresponding to the extraction window to select the position of the extraction window to be

   centered around the bounding box that is centered around the center of gravity of the detected

   face (i.e., “include a portion of the high subject content in response to the belief map”). The

   Accused Infringing Devices then extract the face from the image (i.e., “cropping the digital

   image”) according to the position of the extraction window.




Source:
https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_1/developer/bo
sch-metadata-and-iva-events.pdf and https://web.archive.org/web/20170517131045/http://st-
tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/posting_face_sn
apshots_setup_and_guidelines_ver_1_7_18_13.pdf




MPV’s Original Complaint                                                                  Page 60
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 61 of 80 PageID #: 61




204.   Bosch has thus infringed at least claim 3 of the ’507 Patent by making, using, testing,

   selling, offering for sale, importing and/or licensing the Accused Infringing Devices, and

   operating such that all steps of at least claim 3 are performed.

205.   The users, customers, agents and/or other third parties (collectively, “third-party

   infringers”) infringe, including under 35 U.S.C. § 271(a), at least claim 3 of the ’507 Patent by

   using the Accused Infringing Devices.

206.   Bosch has, since at least no later than February 20, 2018, known or been willfully blind to

   the fact that the third-party infringers’ use of the Accused Infringing Devices directly infringes

   the ’507 Patent.

207.   Bosch’s knowledge of the ’507 Patent, which covers operating the Accused Infringing

   Devices in their intended manner such that all limitations of at least claim 3 of the ’507 Patent

   are met, made it known to Bosch that the third-party infringers’ use of the Accused Infringing

   Devices would directly infringe the ’507 Patent, or, at the very least, render Bosch willfully

   blind to such infringement,

208.   Having known or been willfully blind to the fact that the third-party infringers’ use of the

   Accused Infringing Devices in their intended manner such that all limitations of at least claim

   3 of the ’507 Patent are met would directly infringe the ’507 Patent, Bosch, upon information

   and belief, actively encouraged the third-party infringers to directly infringe the ’507 Patent by

   making, using, testing, selling, offering for sale, importing and/or licensing said Accused

   Infringing Devices, and by, for example: marketing the Accused Infringing Devices to the

   third-party infringers; supporting and managing the third-party infringers’ continued use of the




MPV’s Original Complaint                                                                    Page 61
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 62 of 80 PageID #: 62




   Accused Infringing Devices; and providing technical assistance to the third-party infringers

   during their continued use of the Accused Infringing Devices. See e.g.:

          •    www.boschsecurity.com;

          •   https://st-

              tpp.resource.bosch.com/media/technology_partner_programm/10_public/downloa

              ds_1/video_8/documents_1/boschvcd640-

              live.pdf?noScroll=true&TB_iframe=true&height=600&width=1015&content=[.c

              ntWrapper;


          •   http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_6957

              4327051.pdf ;


          •   https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_

              1/developer/boschvcd640-live.pdf


          •   https://web.archive.org/web/20170517131045/http://st-

              tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/p

              osting_face_snapshots_setup_and_guidelines_ver_1_7_18_13.pdf ; and


          •   https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_

              1/developer/bosch-metadata-and-iva-events.pdf .

209.   Bosch induced the third-party infringers to infringe at least claim 3 of the ’507 Patent by

   directing or encouraging them to operate the Accused Infringing Devices which, alone or in

   combination with the third-party infringers’ devices, satisfy all limitations of claim 3 of the



MPV’s Original Complaint                                                                 Page 62
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 63 of 80 PageID #: 63




   ’506 Patent. For example, Bosch advertised and promoted the features of the Accused

   Infringing Devices and encouraged the third-party infringers to operate the Accused Infringing

   Devices in an infringing manner. Bosch further provided technical assistance as to how the

   Accused Infringing Devices should be used by the third-party infringers. See e.g.:

          •   www.boschsecurity.com;

          •   https://st-

              tpp.resource.bosch.com/media/technology_partner_programm/10_public/downloa

              ds_1/video_8/documents_1/boschvcd640-

              live.pdf?noScroll=true&TB_iframe=true&height=600&width=1015&content=[.c

              ntWrapper;


          •   http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_6957

              4327051.pdf ;


          •   https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_

              1/developer/boschvcd640-live.pdf


          •   https://web.archive.org/web/20170517131045/http://st-

              tpp.resource.bosch.com:80/media/technology_partner_programm/10_public/iva/p

              osting_face_snapshots_setup_and_guidelines_ver_1_7_18_13.pdf ; and


          •   https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_

              1/developer/bosch-metadata-and-iva-events.pdf .




MPV’s Original Complaint                                                                Page 63
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 64 of 80 PageID #: 64




210.   In response, the third-party infringers acquired and operated the Accused Infringing

   Devices such that all limitations of claim 3 of the ’507 Patent are practiced.

211.   Bosch has specifically intended to induce, and has induced, the third-party infringers to

   infringe at least claim 3 of the ’507 Patent, and Bosch has known of or been willfully blind to

   such infringement. Bosch has advised, encouraged, and/or aided the third-party infringers to

   engage in direct infringement, including through its encouragement, advice, and assistance to

   the third-party infringers to use the Accused Infringing Devices.

212.   Based on, among other things, the foregoing facts, Bosch has induced, and continues to

   induce, infringement under 35 U.S.C. § 271(b) of at least claim 3 of the ’507 Patent.

213.   Bosch sold, provided and/or licensed to the third-party infringers Accused Infringing

   Devices that are especially made and adapted—and specifically intended by Bosch—to be used

   as components and material parts of the inventions covered by the ’507 Patent. For example,

   Bosch cameras with IVA software which the third-party infringers use in a manner such that

   all limitations of at least claim 3 of the ’507 Patent are met, and without which the third-party

   infringers would be unable to use and avail themselves of the Accused Infringing Devices in

   their intended manner.

214.   Upon information and belief, Bosch also knew that the Accused Infringing Devices operate

   in a manner that satisfies all limitations of at least claim 3 of the ’507 Patent.

215.   The IVA, subject matter detection and cropping technology in the Accused Infringing

   Devices is specially made and adapted to infringe at least claim 3 of the ’507 Patent. Upon

   information and belief, the IVA, subject matter detection and cropping technology in the

   Accused Infringing Devices is not a staple article or commodity of commerce, and, because




MPV’s Original Complaint                                                                   Page 64
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 65 of 80 PageID #: 65




   the functionality is designed to work with the Accused Infringing Devices solely in a manner

   that is covered by the ’507 Patent, it does not have a substantial non-infringing use. At least by

   no later than February 20, 2018, based on the foregoing facts, Bosch has known or been

   willfully blind to the fact that such functionality is especially made and adapted for—and is in

   fact used in—the Accused Infringing Devices in a manner that is covered by the ’507 Patent.

216.   Based on, among other things, the foregoing facts, Bosch has contributorily infringed at

   least claim 3 of the ’507 Patent under 35 U.S.C. § 271(c).

217.   Bosch’s acts of infringement of the ’506 Patent have been willful and intentional under the

   standard of Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016). Since at least

   February 20, 2018, Bosch has willfully infringed the ’506 Patent by refusing to take a license

   and continuing the foregoing infringement. Instead of taking a license to the ’507 Patent, Bosch

   made the business decision to “efficiently infringe” the ’507 Patent. In doing so, Bosch

   willfully infringes the ’507 Patent.

218.   Bosch’s acts of direct and indirect infringement have caused damage to MPV and MPV is

   entitled to recover from Defendants the damages sustained by Plaintiff as a result of

   Defendants’ infringing acts in an amount subject to proof at trial, which, by law, cannot be less

   than a reasonable royalty, together with interest and costs as fixed by this Court, pursuant to

   35 U.S.C. § 284.



                  COUNT IV –INFRINGEMENT OF THE ’461 PATENT


219.   Plaintiff realleges and incorporates by reference the allegations set forth above, as if set

   forth verbatim herein.



MPV’s Original Complaint                                                                    Page 65
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 66 of 80 PageID #: 66




220.   MPV owns by assignment the entire right, title, and interest in the ’461 patent.

221.   The ’461 Patent was issued by the United States Patent and Trademark Office on April 25,

   2006 and is titled “Method for Detecting Objects in Digital Images.” A true and correct copy

   of the ’461 Patent is attached as Exhibit D.

222.   Upon information and belief, Bosch has directly infringed at least claim 3 of the ’461 Patent

   by making, using, testing, selling, offering for sale, importing and/or licensing in the United

   States without authority IP security cameras with Intelligent Video Analytics (IVA) that

   perform a method for detecting objects in a digital image (collectively the “Accused Infringing

   Devices”) in an exemplary manner as described below.

223.   The Accused Infringing Devices perform a method for detecting objects in a digital image.




Source:
http://www.bosell.com.tr/Assets/Documents/IVA450Intellige_Brochure_IVA_enUS_T55735881
07_20110604_163330.pdf and available on Internet Archive from May 19, 2017 at:
https://web.archive.org/web/20170519062330/http://resource.boschsecurity.com:80/documents/
Commercial_Brochure_enUS_1558886539.pdf?KeepThis=true&TB_iframe=true&height=600&
width=800&content=[.cntWrapper




MPV’s Original Complaint                                                                   Page 66
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 67 of 80 PageID #: 67




224.   The Accused Infringing Devices generate a motion detection map (“first segmentation

   map”) of the digital image according to movement of individual image blocks (“a non-object

   specific criterion”).




Source:
http://www.bosell.com.tr/Assets/Documents/IVA450Intellige_Brochure_IVA_enUS_T55735881
07_20110604_163330.pdf and available on Internet Archive from May 19, 2017 at:
https://web.archive.org/web/20170519062330/http://resource.boschsecurity.com:80/documents/
Commercial_Brochure_enUS_1558886539.pdf?KeepThis=true&TB_iframe=true&height=600&
width=800&content=[.cntWrapper




MPV’s Original Complaint                                                             Page 67
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 68 of 80 PageID #: 68




Source:
https://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pd
f;
https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_1/developer/bo
schvcd640-live.pdf

225.   The Accused Infringing Devices generate an object outline map (i.e., “a second

   segmentation map”) of the digital image according to size, aspect ratio, direction of movement,

   speed, location, color, and the like of an object (i.e., “a object specific criterion”).




MPV’s Original Complaint                                                                      Page 68
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 69 of 80 PageID #: 69




Source:
http://resource.boschsecurity.us/documents/VCA_Operation_Manual_enUS_69574327051.pdf




Source:
https://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pd
f;

226.   The Accused Infringing Devices detect objects in the digital image using both the motion

   detection map (“first segmentation map”) and the object outline map (“second segmentation

   map”). For example, a car in motion in the wrong direction is detected using both the motion

   detection map and the object outline map.




MPV’s Original Complaint                                                               Page 69
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 70 of 80 PageID #: 70




Source : https://www.youtube.com/watch?v=nTOKFhM0Fik

227.   The Accused Infringing Devices detect objects in the digital image using both the motion

   detection map (“first segmentation map”) and the object outline map (“second segmentation

   map”). For example, a car in motion while making an illegal left turn is detected using both

   the motion detection map and the object outline map.




MPV’s Original Complaint                                                               Page 70
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 71 of 80 PageID #: 71




Source: https://www.youtube.com/watch?v=0FafvOfs0Vc


228.   The Accused Infringing Devices detect persons, cars, etc. (i.e., “objects”) using flow

   matching (i.e., “pattern matching”) in the motion detection map (“first segmentation map”)

   and in the object outline map (“second segmentation map”) respectively and merging the

   detected objects to trigger an alarm.




MPV’s Original Complaint                                                             Page 71
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 72 of 80 PageID #: 72




Source:
http://resource.boschsecurity.com/documents/TN_VCA_object_classi_WhitePaper_enUS_23112
661771.pdf and
https://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pd
f;




MPV’s Original Complaint                                                       Page 72
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 73 of 80 PageID #: 73




Source:
https://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pd
f and https://www.youtube.com/watch?v=0FafvOfs0Vc




Source:
https://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pd
f and https://www.youtube.com/watch?v=nTOKFhM0Fik




MPV’s Original Complaint                                                      Page 73
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 74 of 80 PageID #: 74




Source:
https://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_23098106251.pd
f and https://www.youtube.com/watch?v=0FafvOfs0Vc

229.   Bosch has thus infringed at least claim 3 of the ’461 Patent by making, using, testing,

   selling, offering for sale, importing and/or licensing the Accused Infringing Devices, and

   operating such that all steps of at least claim 3 are performed.

230.   The users, customers, agents and/or other third parties (collectively, “third-party

   infringers”) infringe, including under 35 U.S.C. § 271(a), at least claim 3 of the ’461 Patent by

   using the Accused Infringing Devices.

231.   Bosch has, since at least no later than February 20, 2018, known or been willfully blind to

   the fact that the third-party infringers’ use of the Accused Infringing Devices directly infringe

   the ’461 Patent.

232.   Bosch’s knowledge of the ’461 Patent, which covers operating the Accused Infringing

   Devices in their intended manner such that all limitations of at least claim 3 of the ’461 Patent



MPV’s Original Complaint                                                                   Page 74
    Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 75 of 80 PageID #: 75




     are met, made it known to Bosch that the third-party infringers’ use of the Accused Infringing

     Devices would directly infringe the ’461 Patent, or, at the very least, render Bosch willfully

     blind to such infringement.

233.    Having known or been willfully blind to the fact that the third-party infringers’ use of the

     Accused Infringing Devices in their intended manner such that all limitations of at least claim

     3 of the ’461 Patent are met would directly infringe the ’461 Patent, Bosch, upon information

     and belief, actively encouraged the third-party infringers to directly infringe the ’461 Patent by

     making, using, testing, selling, offering for sale, importing and/or licensing said Accused

     Infringing Devices, and by, for example: marketing the Accused Infringing Devices to the

     third-party infringers; supporting and managing the third-party infringers’ continued use of the

     Accused Infringing Devices; and providing technical assistance to the third-party infringers

     during their continued use of the Accused Infringing Devices. See e.g.

•    http://www.bosell.com.tr/Assets/Documents/IVA450Intellige_Brochure_IVA_enUS_T55735

     88107_20110604_163330.pdf and available on Internet Archive from May 19, 2017 at:

     https://web.archive.org/web/20170519062330/http://resource.boschsecurity.com:80/documen

     ts/Commercial_Brochure_enUS_1558886539.pdf?KeepThis=true&TB_iframe=true&height=

     600&width=800&content=[.cntWrapper

•    https://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_2309810625

     1.pdf;

•    https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_1/developer

     /boschvcd640-live.pdf

•    https://www.youtube.com/watch?v=nTOKFhM0Fik



MPV’s Original Complaint                                                                      Page 75
    Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 76 of 80 PageID #: 76




•    https://www.youtube.com/watch?v=0FafvOfs0Vc

•    http://resource.boschsecurity.com/documents/TN_VCA_object_classi_WhitePaper_enUS_23

     112661771.pdf

234.    Bosch induced the third-party infringers to infringe at least claim 3 of the ’461 Patent by

     directing or encouraging them to operate the Accused Infringing Devices which, alone or in

     combination with the third-party infringers’ devices, satisfy all limitations of claim 3 of the

     ’461 Patent. For example, Bosch advertised and promoted the features of the Accused

     Infringing Devices and encouraged the third-party infringers to operate the Accused Infringing

     Devices in an infringing manner. Bosch further provided technical assistance as to how the

     Accused Infringing Devices should be used by the third-party infringers. See e.g.

•    http://www.bosell.com.tr/Assets/Documents/IVA450Intellige_Brochure_IVA_enUS_T55735

     88107_20110604_163330.pdf and available on Internet Archive from May 19, 2017 at:

     https://web.archive.org/web/20170519062330/http://resource.boschsecurity.com:80/documen

     ts/Commercial_Brochure_enUS_1558886539.pdf?KeepThis=true&TB_iframe=true&height=

     600&width=800&content=[.cntWrapper


•    https://resource.boschsecurity.com/documents/VCA_Operation_Manual_enUS_2309810625

     1.pdf;


•    https://media.boschsecurity.com/fs/media/pb/media/partners_1/integration_tools_1/developer

     /boschvcd640-live.pdf

•    https://www.youtube.com/watch?v=nTOKFhM0Fik

•    https://www.youtube.com/watch?v=0FafvOfs0Vc



MPV’s Original Complaint                                                                   Page 76
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 77 of 80 PageID #: 77




235.   http://resource.boschsecurity.com/documents/TN_VCA_object_classi_WhitePaper_enUS

   _23112661771.pdf

236.   In response, the third-party infringers acquired and operated the Accused Infringing

   Devices such that all limitations of claim 3 of the ’461 Patent are practiced.

237.   Based on, among other things, the foregoing facts, Bosch has induced, and continues to

   induce, infringement under 35 U.S.C. § 271(b) of at least claim 3 of the ’461 Patent.

238.   Bosch sold, provided and/or licensed to the third-party infringers Accused Infringing

   Devices that are especially made and adapted—and specifically intended by Bosch—to be used

   as components and material parts of the inventions covered by the ’461 Patent. For example,

   Bosch IP security cameras with IVA software which the third-party infringers use in a manner

   such that all limitations of at least claim 3 of the ’461 Patent are met, and without which the

   third-party infringers would be unable to use and avail themselves of the Accused Infringing

   Devices in their intended manner.

239.   Upon information and belief, Bosch also knew that the Accused Infringing Devices operate

   in a manner that satisfies all limitations of at least claim 3 of the ’461 Patent.

240.   The IVA object detection technology in the Accused Infringing Devices is specially made

   and adapted to infringe at least claim 3 of the ’461 Patent. Upon information and belief, the

   IVA objects detection technology in the Accused Infringing Devices is not a staple article or

   commodity of commerce, and, because the functionality is designed to work with the Accused

   Infringing Devices solely in a manner that is covered by the ’461 Patent, it does not have a

   substantial non-infringing use. At least by no later than February 20, 2018, based on the

   foregoing facts, Bosch has known or been willfully blind to the fact that such functionality is




MPV’s Original Complaint                                                                   Page 77
  Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 78 of 80 PageID #: 78




   especially made and adapted for—and is in fact used in—the Accused Infringing Devices in a

   manner that is covered by the ’461 Patent.

241.     Based on, among other things, the foregoing facts, Bosch has contributorily infringed at

   least claim 3 of the ’461 Patent under 35 U.S.C. § 271(c).

242.     Bosch’s acts of infringement of the ’461 Patent have been willful and intentional under the

   standard of Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016). Since at least

   February 20, 2018, Bosch has willfully infringed the ’461 Patent by refusing to take a license

   and continuing the foregoing infringement. Instead of taking a license to the ’461 patent, Bosch

   made the business decision to “efficiently infringe” the ’461 Patent. In doing so, Bosch

   willfully infringes the ’461 Patent.

243.     Bosch’s acts of direct and indirect infringement have caused damage to MPV and MPV is

   entitled to recover from Defendants the damages sustained by Plaintiff as a result of

   Defendants’ infringing acts in an amount subject to proof at trial, which, by law, cannot be less

   than a reasonable royalty, together with interest and costs as fixed by this Court, pursuant to

   35 U.S.C. § 284.

                                          JURY DEMAND

244.     Plaintiff hereby demands a trial by jury of all issues so triable pursuant to Fed. R. Civ. P.

   38.

                                      PRAYER FOR RELIEF

         Plaintiff respectfully requests that the Court find in its favor and against Defendants, and

that the Court grant Plaintiff the following relief:




MPV’s Original Complaint                                                                     Page 78
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 79 of 80 PageID #: 79




      A.     An adjudication that Defendants have infringed the Asserted Patents, either literally

             and/or under the doctrine of equivalents;

      B.     An adjudication that Defendants have induced infringement of the Asserted

             Patents;

      C.     An adjudication that Defendants have contributed to the infringement of the

             Asserted Patents;

      D.     An adjudication that one or more claims of the ’317 Patent have been willfully

             infringed, either literally and/or under the doctrine of equivalents, by Defendants;

      E.     An adjudication that one or more claims of the ’506 Patent have been willfully

             infringed, either literally and/or under the doctrine of equivalents, by Defendants;

      F.     An adjudication that one or more claims of the ’507 Patent have been willfully

             infringed, either literally and/or under the doctrine of equivalents, by Defendants;

      G.     An adjudication that one or more claims of the ’461 Patent have been willfully

             infringed, either literally and/or under the doctrine of equivalents, by Defendants;

      H.     A judgment that MPV be awarded damages adequate to compensate it for

             Defendants’ past infringement of the ’317 Patent and the ’506 Patent and for past

             infringement and any continuing or future infringement of the ’507 Patent and the

             ’461 Patent, including pre-judgment and post-judgment interest costs and

             disbursements as justified under 35 U.S.C. § 284 and an accounting;

      I.     That this Court declare this to be an exceptional case and award Plaintiff its

             reasonable attorneys’ fees and expenses in accordance with 35 U.S.C. § 285; and

      J.     Any further relief that this Court deems just and proper.




MPV’s Original Complaint                                                                 Page 79
 Case 1:20-cv-00611-MN Document 1 Filed 05/05/20 Page 80 of 80 PageID #: 80




Dated: May 5, 2020           STAMOULIS & WEINBLATT LLC

                             /s/ Richard C. Weinblatt
                             Stamatios Stamoulis (#4606)
                             Richard C. Weinblatt (#5080)
                             800 N. West Street, Third Floor
                             Wilmington, DE 19801
                             (302) 999-1540
                             stamoulis@swdelaw.com
                             weinblatt@swdelaw.com

                             Of Counsel:

                             Cabrach J. Connor (pro hac vice application to be filed)
                             cab@connorkudlaclee.com
                             Kevin S. Kudlac (pro hac vice application to be filed)
                             kevin@connorkudlaclee.com
                             CONNOR KUDLAC LEE PLLC
                             609 Castle Ridge Road, Suite 450
                             Austin, TX 78746
                             Telephone: (512) 777-1254
                             Facsimile: (888) 387-1134

                             Attorneys for Plaintiff
                             Monument Peak Ventures, LLC




MPV’s Original Complaint                                                         Page 80
